Title: To James Madison from John Murray Forbes, 18 October 1806
From: Forbes, John Murray
To: Madison, James



Sir!
October 18th. 1806.

Inclosed is a Copy of my last Respects, Since which hostilities have commenced between France & Prussia.  In the enclosed French Gazette of Yesterday, You will find an incompleat translation of the King of Prussia’s manifesto against France.  As far as we have here any Accounts of the different affairs, which have taken place, their Success has been various.  The first was of a very trifling importance, the second was between the French and the Saxons, in which it is believed that 2000 of the latter were Killed and a like Number severely wounded.  The Prince Louis Ferdinand, Nephew of the King, an Officer of great merit fell in this Affair.  A third Action is reported to have taken place between Prince Hohenloe’s Army and the Avantguard of Marshall Bernadotte’s Army commanded by Marshall Soult, in which the latter are believed to have been totally defeated with the loss of 14,000 Prisoners and 6000 killed, but we have not yet any official reports of either of these affairs, and therefore I can only give them as rumours, generally thought to be correct.  I inclose a correct Copy of the Manifesto in the German language in which it was originally published.  I have the honor to be very respectfully Your obedient Servant

J: M: Forbes

